Case: 15-41626      Document: 00514013783         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-41626                               FILED
                                  Summary Calendar                         May 31, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL CHACON-LARA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:14-CR-1871-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Manuel Chacon-Lara pleaded guilty pursuant to a plea agreement to
possession     with    intent    to    distribute    500    kilograms       or       more          of
methamphetamine. Chacon-Lara argues on appeal that his within-guidelines
sentence of 108 months of imprisonment is procedurally unreasonable for two
reasons.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41626      Document: 00514013783      Page: 2    Date Filed: 05/31/2017


                                   No. 15-41626

      First, with respect to Chacon-Lara’s assertion that the district court
erred in denying him a two-level minor role adjustment under U.S.S.G.
§ 3B1.2(b), there was no clear procedural error.             See United States v.
Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir. 2005). The presentence report
(PSR) determined that Chacon-Lara was searching for a driver to transport
methamphetamine, that he planned to pay $1,000 for each kilogram of
methamphetamine transported, and that he planned future deliveries of large
quantities of methamphetamine. Later, agents overheard Chacon-Lara tell a
confidential   source    (CS)    that   Chacon-Lara      had     two   packets     of
methamphetamine and observed him give several hundred dollars to the CS
for expenses incurred while transporting the methamphetamine. Chacon-Lara
informed the CS that he would give the CS contact information for the recipient
of the drugs and mentioned future shipments of methamphetamine.
      Although Chacon-Lara disputes this version of events, arguing that he
merely introduced the CS to the methamphetamine supplier, the PSR’s factual
findings were presumed reliable and were properly adopted by the district
court, as Chacon-Lara failed to offer any rebuttal evidence. See United States
v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015). Based on the foregoing,
the district court’s conclusion that Chacon-Lara failed to show that he was
entitled to a reduction for a minor role is “plausible in light of the whole record.”
United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005).
      Second, Chacon-Lara contends for the first time on appeal that the
district court erred by failing to adequately explain why his actions made him
as culpable as the average participant. See United States v. Melton, 930 F.2d
1096, 1099 (5th Cir. 1991). The district court repeatedly stated that Chacon-
Lara was not a minor participant and clearly explained its reasons for that
conclusion. Accordingly, there was no procedural error in this regard, plain or



                                         2
    Case: 15-41626      Document: 00514013783   Page: 3   Date Filed: 05/31/2017


                                 No. 15-41626

otherwise. See United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007); see
also United States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).
      Chacon-Lara’s appointed counsel on appeal, Vivian R. King, has moved
for leave to withdraw.      Chacon-Lara has moved for the appointment of
substitute counsel.     The motion for the appointment of new counsel is
DENIED. King’s motion to withdraw is premature and will be HELD IN
ABEYANCE.        King should, within 20 days of this decision, submit
documentation to this court showing that she has fulfilled her obligations to
Chacon-Lara as set forth in Section 6 of the Fifth Circuit Plan under the
Criminal Justice Act.
      The judgment of the district court is AFFIRMED.




                                       3